DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          LORETTE PIERRE,
                             Appellant,

                                    v.

       WOODSTOCK PROPERTY OWNERS ASSOCIATION, INC.
                        Appellee.

                              No. 4D20-2267

                          [December 2, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Glenn     D.   Kelley,    Judge;   L.T.    Case    No.
502015CA004426XXXXMB.

   Lorette Pierre, West Palm Beach, pro se.

    Ryan M. Aboud of Backer Aboud Poliakoff & Foelster, LLP, Boca Raton,
for appellee.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH, and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.